Proceeding pursuant to Executive Law § 298 to review an order of the State Division of Human Rights, dated June 17, 1983, which, following a hearing after remand, determined that there was no probable cause to believe that respondent Jackson Surrey Co. was guilty of an unlawful discriminatory practice relating to employment, based on age.
*753Order confirmed and proceeding dismissed, without costs or disbursements.
The determination by the State Division of Human Rights is supported by substantial evidence on the record considered as a whole and was not arbitrary, capricious or an abuse of discretion (see, Executive Law § 298; State Off. of Drug Abuse Servs, v State Human Rights Appeal Bd., 48 NY2d 276, 284; Matter of Board of Educ. v New York State Div. of Human Rights [Burns], 56 NY2d 257, 261; Matter of Hickman v Roslyn Air Natl. Guard, 99 AD2d 837). Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.